Citation Nr: 0935855	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1993 to April 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 
rating decision by the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, 
this matter was remanded for a videoconference hearing to be 
scheduled.  In April 2009, a videoconference hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  At the hearing, the Veteran 
requested, and was granted, a 90 day abeyance period for 
submission of additional evidence.  That period of time has 
lapsed; no additional evidence was received.


FINDING OF FACT

A neck disability was not manifested in service; and a 
preponderance of the evidence is against a finding that the 
Veteran's current neck disability is related to his active 
service, to include as due to an injury therein.


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

An October 2007 letter informed the Veteran of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter advised 
the Veteran that he should submit any medical evidence 
pertinent to his claim.  The letter also provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs) are associated 
with his claims file.  Regarding VA treatment records, an 
August 2007 VA neurosurgery consultation shows that a 
November 2006 MRI report was reviewed, and that the 
impression was that of a herniated disk and spur C5-C6.  
During the hearing, the Veteran testified that he was first 
examined for neck pain in November 2006 and that an MRI of 
his neck was done.  He identified M. P., MD as the initial 
examiner who ordered the MRI.  He testified [page 7 of the 
hearing transcript] (when asked whether or not any of the 
providers indicated that they believed that his current neck 
disability was related to trauma in service):

"I have not asked them to make that determination.  . . 
. I did talk with Dr. P. about that and his comment to 
me was that if I could show him proof of that medical, 
of that accident then he would be able to make, he would 
make an opinion; however, he's just a general medical 
physician and when I did see that VA neurosurgeon I 
don't recall asking him that question."

Notably the report of the 2006 MRI is not associated with the 
claims file.  VA medical records are constructively of 
record, and generally if identified must be secured.  
However, the Veteran has expressly indicated that the 
outstanding MRI report/records do not include an opinion 
relating a neck disability to his service or to an injury 
therein.  Accordingly, the Board finds the outstanding 
records/MRI report are not material evidence, and need not be 
secured.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).

Furthermore, the Veteran was not afforded a VA examination as 
to this specific claim.  The Board finds that a VA 
examination (for a diagnosis/nexus opinion) is not necessary.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
explained its interpretation of 38 C.F.R. § 3.159(c)(4).  
This regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The Court noted that the third prong 
of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.

The above-listed factors as to when a VA examination for a 
nexus opinion is necessary are not shown; even the "low 
threshold" standard is not met.  The diagnosis of the 
Veteran's neck disability is not in dispute.  However, it is 
not shown that the Veteran sustained any significant neck 
injury in service.  [As noted above, at the videoconference 
hearing the Veteran sought, and was granted, an abeyance 
period for submission of evidence corroborating his 
allegation of a neck injury in service; no such evidence was 
received.]  Furthermore, there is no postservice evidence of 
a neck disability until nearly some 12 years after service 
(and no competent evidence suggesting there might be a nexus 
between any neck disability and the Veteran's service, to 
include as due to injury therein).  Consequently, the "low 
threshold" standard as to when a VA nexus examination is 
necessary established under McLendon, 20 Vet. App., 79 is not 
met.  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's STRs contain no mention of any findings, 
treatment, or diagnosis pertaining to a neck disability, or 
for treatment of injuries sustained in a motor vehicle 
accident.  On service separation examination, the Veteran 
identified various medical problems, but made no mention of a 
neck injury (or any residuals of such).  Clinical evaluation 
of his neck was normal.  VA records from May to August 2007 
include an August 2007 neurosurgery consultation report 
wherein the provider notes the November 2006 MRI which shows 
C5-C6 disk herniation; he does not comment as to whether or 
not the current neck disability is related to the Veteran's 
military service.  

As there is no evidence of a neck disability (or neck injury) 
in service, and no objective evidence of such disability 
prior to November 2006, service connection for a neck 
disability on the basis that such disability became manifest 
in service and persisted, is not warranted. 

Furthermore, there is no competent evidence that suggests the 
Veteran's neck disability might be related to his service.  
His own opinion to the effect that his current neck 
disability is related to an injury in service is not 
competent evidence, because he is a layperson, and where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
has not submitted any medical evidence that supports his 
allegation.  Notably, a lengthy time interval between service 
and the initial postservice clinical manifestation of a 
disability for which service connection is sought (here 
nearly 12 years) is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

Without any competent evidence that the Veteran's neck 
disability might be related to his service, the preponderance 
of the evidence is against his claim.  Accordingly, service 
connection for a neck disability must be denied.




ORDER

Service connection for residuals of a neck injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


